Citation Nr: 9931198	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  96-19 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE


1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of rheumatic fever.  

2.  Entitlement to service connection for recurrent upper 
respiratory infections.  

3.  Entitlement to service connection for chronic bronchitis.  

4.  Entitlement to service connection for chronic 
pharyngitis.  

5.  Entitlement to service connection for endocarditis, heart 
disease, arthritis of multiple joints, sinusitis and otitis 
media.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to April 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the January 1995 rating decision.  

Service connection was originally denied for rheumatic fever 
in an August 1981 rating decision, and the veteran was 
notified of that determination by correspondence dated in 
September 1981.  The Board continued the denial status with 
respect to the claim for service connection for rheumatic 
fever in its May 1983 decision.  The veteran attempted to 
reopen her claim for service connection in 1994.  


FINDINGS OF FACT

1.  Service connection was denied for rheumatic fever in a 
May 1983 Board decision.  

2.  The evidence received into the record since the May 1983 
decision includes a medical opinion by A.E. Terry, M.D., that 
suggests that the veteran currently has residuals of 
rheumatic fever that may have been incurred in 1974 during 
the veteran's active service.  

3.  The veteran has not submitted competent evidence to show 
that she currently has recurrent upper respiratory infections 
related to injury or disease noted during her active service.  

4.  The veteran has not submitted competent evidence to show 
that she currently has bronchitis that may be related to 
injury or disease noted during active service.  

5.  The veteran has not submitted competent evidence to show 
that she currently has chronic pharyngitis that may be 
related to injury or disease noted during her active service.  

6.  In a January 1995 decision, the RO denied service 
connection for endocarditis, heart disease, arthritis of 
multiple joints, sinusitis and otitis media, among other 
issues.  

7.  The veteran filed a notice of disagreement pertaining to 
service connection for endocarditis, heart disease, arthritis 
of multiple joints, sinusitis and otitis media, among other 
issues in March 1995.  

8.  A statement of the case was issued on the above-stated 
issues in June 1995.  

9.  The veteran's substantive appeal, dated in January 1996, 
did not address the issues of entitlement to service 
connection for endocarditis, heart disease, arthritis of 
multiple joints, sinusitis and otitis media.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for rheumatic fever.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156(a), 3.104 (1999).  

2.  The veteran's claim for service connection for rheumatic 
fever is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The veteran's claim for service connection for recurrent 
upper respiratory infections is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

3.  The veteran's claim for service connection for chronic 
bronchitis is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

4.  The veteran's claim for service connection for 
pharyngitis is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

5.  The veteran's Substantive Appeal is not adequate as it 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
does not clearly identifying the benefit sought on appeal, 
with respect to the veteran's claims for service connection 
for endocarditis, heart disease, arthritis of multiple 
joints, sinusitis and otitis media.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.202, 20.203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rheumatic Fever

Service connection was originally denied for rheumatic fever 
in an August 1981 rating decision and the veteran was 
notified of that determination by correspondence dated in 
September 1981.  The evidence then of record consisted of the 
veteran's service medical records that showed a diagnosis of 
rheumatic fever was considered, but ruled out in 1974.  The 
veteran was determined to have some type of streptococcal 
infection instead.  Furthermore, a subsequent VA examination 
report, dated in August 1982, shows rheumatic fever was 
reported by history.  The Board continued the denial status 
with respect to the claim for service connection for 
rheumatic fever in its May 1983 decision.  

The veteran attempted to reopen her claim for service 
connection for rheumatic fever in October 1994.  The question 
before the Board is the limited question of whether the 
veteran has submitted new and material evidence to reopen her 
previously-denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108, 7104 (West 1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  

On a claim to reopen and examine the merits of a previously 
and finally disallowed claim, a three-step analysis must be 
conducted under 38 U.S.C.A. § 5108 and § 5107.  Winters v, 
West, 12 Vet. App. 203 (1999).  First, it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when 
"the credibility of the [new] evidence" is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Second, if 
the evidence is new and material, the Board must then reopen 
the claim and "review the former disposition of the claim", 
38 U.S.C.A. § 5108 -- that is, review all the evidence of 
record to determine the outcome of the claim on the merits.  
See Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).  The new 
and material evidence must be presented or secured since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Once 
new and material evidence is secured, VA must reach a 
determination that the claim is well grounded after which an 
evaluation of the merits may be undertaken.  See Winters, 
supra.  

In the veteran's case, the RO, in essence, appeared to reopen 
the veteran's claim for service connection rheumatic fever as 
it conducted a de novo review of the veteran's claim.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Judicial interpretation of the law has construed the 
provisions of 38 U.S.C.A. §§ 5108 and 7104 to require the 
Board itself to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate and issues going to the merits of the claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.

The Board has reviewed the evidence received into the record 
since the May 1983 decision and finds that such evidence is 
new and material.  In general, for the purpose of determining 
whether evidence is new and material, the credibility of the 
evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has placed some limitation on this 
presumption of credibility in cases in which a physician 
relied upon the appellant's account of his or her medical 
history and service background, recitations which had already 
been rejected by the previous decision of the agency of 
original jurisdiction.  The Court has held that such history 
articulated by the appellant has no probative value and hence 
cannot be considered material for the purpose of reopening 
the veteran's claim.  Reonal v. Brown, 5 Vet. App. 458, 460-
461 (1993).  

Moreover, the veteran is advised that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent evidence".  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Justus as 
to the determination of new and material evidence for the 
purpose of reopening a claim.  This is true because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

In the veteran's case, the evidence received into the record 
since the May 1983 Board decision consists of an undated 
statement from A. E. Terry, M.D., received in October 1994.  
This statement is to the effect that the physician reviewed 
the veteran's clinical records and concurred with the 
diagnosis of rheumatic fever in 1974.  The examiner noted in 
addition:

Furthermore, eventhough (sic) there was 
no heart or joint damage detected in 
1974, does not prove she did not have 
Rheumatic Fever, nor is uncommon for 
these residuals to become evident many 
years later, and could definitely be the 
reason for [the veteran's] current 
arthritic condition.  

This evidence is new inasmuch as it was not previously of 
record and is material as it is relevant and probative to the 
issue at hand.  Clearly, when viewed in the context of all 
the evidence this statement is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

As noted above, when new and material evidence is secured, VA 
must reach a determination that the claim is well grounded 
after which an evaluation of the merits may be undertaken.  
Winters, supra.  The law requires that a claimant shall have 
the burden of submitting a claim that is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The VA benefits system 
requires more than just an allegation of entitlement.  A 
claimant must submit supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Although the claim need not be conclusive, the 
statute requires the claim to be accompanied by some 
evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that she currently has rheumatic fever 
associated with her active service.  However, she is advised 
that where the determinative issues involve questions of 
medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection.  

In the veteran's case, her service medical records show that 
in 1974, she was treated for one week for an acute 
respiratory infection type illness.  During the hospital 
course, the veteran demonstrated an elevated ASO titer in the 
1250 range that was suggestive of rheumatic fever.  The 
physician concluded, however, that the veteran did not have 
rheumatic fever and only had some kind of streptococcus 
infection, such as pharyngitis or "possible cutaneous 
infection like mild not diagnosed impetigo".  

In addition, the statement received from Dr. Terry in October 
1994 constitutes the competent medical evidence of both 
current disability, that is residuals of rheumatic fever, as 
well as a nexus between current disability an injury or 
disease noted in service.  The Court has held that a 
veteran's claim is well grounded where there is competent 
evidence of current seizure disorder, episodes of headaches 
in service and a "possible" link between seizure disorder 
and the headaches.  See Alemany v. Brown, 9 Vet. App. 518 
(1998).  In the veteran's case, inasmuch as there is evidence 
of current disability, suggestion of rheumatic fever in 
service and a medical nexus, the veteran's claim is well 
grounded.  

Upper Respiratory Infections, Bronchitis and Pharyngitis.

A January 1981 report of private treatment records from 
Medical Arts Clinic shows that the veteran had a diagnosis of 
acute sinusitis.  In August 1981, the veteran was diagnosed 
with bacterial pharyngitis.  She also reported having a 
history of rheumatic fever.  An acute bronchial infection was 
found in December 1988.  

A private treatment record, dated in September 1990, shows 
that the veteran was diagnosed with an upper respiratory 
disorder.  A record dated in March 1992 shows that the 
veteran was diagnosed with acute pharyngitis.  In June 1992 
the veteran was found to have sinusitis.  

Likewise, during the veteran's service, treatment was 
provided for various upper respiratory complaints.  For 
example, a May 1974 record shows that the veteran was treated 
for an upper respiratory infection with pharyngeal erythema 
and mucoid drainage.  Allergic rhinitis with secondary 
bronchitis was noted in May 1974 as well.

The veteran's claims must fail as she has not submitted 
competent medical evidence of a nexus between postservice 
complaints and injury or disease noted during her active 
service.  In view of the foregoing, I find that the veteran 
has not presented well-grounded claims with respect to 
service connection for upper respiratory infections, 
bronchitis and pharyngitis.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his or her 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of her application for the claims for service 
connection.  Nevertheless, there is no indication that the 
record is incomplete.  For example, the veteran has not 
appraised VA of the existence of records that have not been 
associated with the veteran's claim folder.  

The appellant's representative in the October 1998 informal 
hearing presentation argued that VA has expanded its duty to 
assist the claimant by provisions in its manual M21-1, and 
that the Board should determine whether the RO has followed 
the guidelines therein and remand the appeal for further 
development if the RO has not followed such guidelines.  In 
Morton v. West, 12 Vet. App. 477, 485 (1999), the Court 
rejected the argument that 38 C.F.R. §§ 3.103(a), 3.159(a); 
VA Adjudication Procedure Manual M21-1, Part III, para. 
1.03(a) and Part IV, para. 2.10(f); and policies set forth in 
other VA documents require VA to assist the claimant in 
developing facts pertinent to the claim even though a well-
grounded claim had not yet been submitted.  The Court 
concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  Consequently, I see no 
basis upon which to comply with the representative's request 
in this regard.  

Entitlement to service connection for heart disease, 
arthritis of multiple joints, sinusitis and otitis media.  

The Board will address these issues pursuant to legislative 
authority which provides that it may dismiss any appeal which 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
clearly identifying the benefit sought on appeal.  See 38 
U.S.C.A. § 7105(d).  An application for review on appeal 
shall not be entertained unless it is in conformity with 
Chapter 71, Title 38, United States Code.  38 U.S.C.A § 7108.  

If the Statement of the Case and any prior Supplemental 
Statements of the Case addressed several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board of 
Veterans' Appeals.  When the Board raises the issue of 
adequacy of the Substantive Appeal, the appellant and 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on this question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1999).  

Service connection was denied in a January 1995 rating 
decision for the following disabilities:  rheumatic fever due 
to streptococcus infection, an upper respiratory infection, 
chronic otitis media, chronic sinusitis, bronchitis, 
pharyngitis secondary to an upper respiratory infection, 
bacterial endocarditis and heart disease, claimed to be 
residuals of rheumatic fever.  The veteran was notified of 
that determination by correspondence dated in the following 
month.  In March 1995, the veteran filed a notice of 
disagreement to those issues.  A statement of the case was 
issued in June 1995 concerning the eight issues set out 
above.  

The veteran submitted a timely substantive appeal in January 
1996, in which she restated her claims as consisting of 
service connection for residuals of rheumatic fever, 
including upper respiratory infections, bronchitis, sore 
throat, and flu like symptoms.  In addition, she made 
reference to elevated sedimentation rate and the necessity of 
"premedicating" prior to dental treatment.  However, no 
specific mention is made to heart disease, arthritis of 
multiple joints, sinusitis or otitis media.  The veteran was 
notified that the Board had raised the issue of adequacy of 
the substantive appeal in a letter dated in June 1999.  

Accordingly, in the absence of an adequate substantive 
appeal, the Board does not have jurisdiction to review the 
appeal of a claims for service connection for heart disease, 
arthritis of multiple joints, sinusitis and otitis media.  
The appeal as to these matters is dismissed without 
prejudice.  



ORDER

New and material evidence has been received to reopen the 
claim for service connection for rheumatic fever, and the 
veteran's claim of entitlement to service connection for 
rheumatic fever is well grounded.  

The veteran's claims of entitlement to service connection for 
upper respiratory infections, bronchitis and pharyngitis are 
not well grounded.  

The veteran's claims for service connection for heart 
disease, arthritis of multiple joints, sinusitis and otitis 
media is dismissed without prejudice.  


REMAND

Once a well-grounded claim has been submitted, VA shall 
assist a veteran in developing facts pertinent to his or her 
claim.  38 U.S.C.A. § 5107.  In this case, the veteran has 
submitted a well-grounded claim with respect to entitlement 
to service connection for residuals of rheumatic fever.  
Additional development is necessary, however, in order to 
confirm or rule out the presence of such residuals.  In view 
of the foregoing, this case is remanded to the RO for the 
following actions: 

1.  The RO should afford the veteran a VA 
examination to determine whether she 
currently has any medical conditions that 
may be associated with rheumatic fever or 
residuals thereof.  All indicated special 
studies and tests should be accomplished. 
The claims folder should be made 
available to the examiner for use in 
studying the case.  The examiner's 
attention is directed to the reports of 
inservice treatment in 1974, in which the 
presence of rheumatic fever was 
considered.  The examiner's attention is 
also directed to the undated statement 
from Dr. Terry that suggests an 
association between various complaints 
and rheumatic fever in service.  The 
examiner is requested to offer an opinion 
as to whether rheumatic fever was present 
in service, and if so whether the veteran 
currently has residual disability 
associated therewith.  The basis for the 
opinion should be provided.  

2.  The RO then should review the 
veteran's claims for service connection 
for residuals of rheumatic fever in light 
of the additional development.  If the 
benefits sought on appeal are not 
granted, then the veteran and her 
representative should be provided with a 
supplemental statement of the case.  

After she and her representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

